Upon the agreed statement of facts in this case, it is clear that the plaintiff is entitled to judgment.
The seventh section of the "act for the relief of poor persons *Page 23 
imprisoned for debt," provides that "no person committed on execution shall have the liberty of the prison yard for more than thirty days after his commitment, unless he shall, within the said thirty days, execute an assignment, c."
The act further provides, "that if any person, so committed, shall neglect to render himself to the keeper of the jail in said jail, within said thirty days, or make an assignment, as before provided, he shall be deemed to have committed an escape under his bond for the liberty of the prison yard."
It is agreed that no assignment was made by the defendant in execution within thirty days from the commitment; and yet it is contended that the formality of a surrender by his sureties and the giving a new bond, gives him the liberty of the prison yard for another thirty days. This cannot be; because the statute says he shall not have the liberty of the prison yard for more than thirty days from his commitment without making the assignment. To us it seems plain, that the commitment mentioned in the statute means the commitment on the execution; and the prohibition is plain that "no person committed shall have the liberty of the prison yard more than thirty days after his commitment, without making the assignment." If, therefore, the defendant is surrendered by his sureties before the expiration of the thirty days, and is liberated on a new bond, he must render himself to the jailer within said thirty days, or make the assignment provided by the statute, or he is, by provision of the law, deemed to have committed an escape. Any other view of the subject would defeat the obvious intent of the statute, and enable the debtor, by giving a new bond once in twenty-nine days, to obtain the liberty of the prison yard for an indefinite time; whereas the statute enacts, that he shall not have such liberty for more than thirty days after commitment. The first bond was cancelled by a surrender of the principal, by the surety, within thirty days, and the second bond was forfeited, according to the statement of facts, under our construction of the law.
Judgment must, therefore, be rendered for the plaintiff in accordance with the agreement. *Page 24